No. 8 8 - 5 6 5
              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     1989




ANNA G. REITER,
                  Plaintiff and Respondent,
       -vs-
EDWARD L. REITER, STANLEY W. YURIAN,
BARBARA LEA YURIAN, et al.,

                  Defendants and Appellant.




APPEAL FROM:      District Court of the Thirteenth Judicial District,
                  In and for the County of Yellowstone,
                  The Honorable Russell Fillner, Judge presiding.

COUNSEL OF RECORD:
      For Appellant:
                  Edward L. Reiter, pro se, Huntley, Montana
       For Respondent :

                  F.__ E. Work, Jr.; Work Law Firm, ~illings,
                    hd                                       Montana
         m            I>
         N     ~ , cl,
               .. ,   c->
         rn    : .'j. L:)
                      .
                                      Submitted on Briefs:   Feb. 23, 1 9 8 9
                                         Decided:   April 27, 1989
Mr. Justice William E. Hunt, Sr., delivered the Opinion of
the Court.


     Edward L. Reiter appeals from an order of the District
Court of the Thirteenth Judicial District, Yellowstone
County, granting summary judgment to plaintiff Anna G.
Reiter. We affirm.
     Edward raises a myriad of rather unique issues which can
be boiled down to one general question:
     Does a "general lien" based upon breach of alleged
contracts to provide equity in land and to convey land upon
the death of the owner constitute a valid, enforceable
encumbrance against property?
     For a number of years, Edward L. Reiter dwelt with his
parents, Alex and Anna Reiter, on the family farm located in
Yellowstone County. In 1965, Alex Reiter died, leaving Anna
as the sole record owner of the land.
     Apparently, in the mid-1980ts, trouble broke out between
Anna and Edward. Anna moved off the farm. Edward remained.
     On November 7, 1986, Edward filed a lien against the
farm in the amount of $50,000, claiming that from January 1,
1967, through November 1, 1986, he "did 4 years of farm work
unpaid for guaranteed use of 80 acres of farmland,
thereafter."  He took no action to foreclose the lien. In
1987, Anna leased the land to Stanley and Barbara Yurian.
     On February 17, 1988, Anna filed a quiet title action
against Edward in which she sought to extinguish the 1986
lien.   In the complaint, Anna reaffirmed the Yurians' farm
lease.
     On September 9, 1988, the District Court granted Anna's
motion for summary judgment. Thereafter, the court entered
judgment quieting title in Anna and extinguishing Edward's
lien. Edward appealed to this Court.
     In granting suInmary judgment to Anna, the District Court
treated the lien filed by Edward as a farm laborer's lien.
The court concluded that the lien was in violation of S
71-3-401, MCA, as it was not filed within 30 days after the
services alleged in the lien were fully performed. The court
found, in addition, that the lien was invalid because Edward
did not foreclose upon it within the 90-day limitation period
provided under 5 71-3-405, MCA.
     From what we can gather from his briefs, Edward argues
that the lien was not a farm laborer's lien but was instead a
"general lien" based on two alleged contracts he had entered
into with his mother. One agreement, purportedly created in
1969, granted Edward $10,000 worth of equity in the farm for
each year he worked on the land without receiving wages. The
other agreement, allegedly entered into in 1972, guaranteed
the farm to Edward upon Anna's death. Edward claims that he
is unable to produce the written agreements for the court
because the copies have disappeared from his home and he has
been denied access to the originals.
     Summary judgment is appropriate when a case presents no
genuine issues of material fact and the issues raised can be
decided as a matter of law.     Rule 56(c), M.R.civ.P.   The
action at hand presents such a situation.     Even assuming,
arguendo, that the alleged contracts between Edward and his
mother do exist, Edward's lien must fail as a matter of law.
     Edward asserts that he filed a general lien pursuant to
5 71-3-101(2), MCA, which provides:
    A "general lien" is one which the holder thereof is
    entitled to enforce as a security for the
    performance of all the obligations or all of a
    particular class of obligations which exist in his
    favor aga-inst the owner of the property.
In the absence of an express agreement to give a lien, a
general lien "can be claimed only as arising from dealings in
particular trades or businesses in which the existence of a
general lien has been recognized by judicial decisions or
where a custom to that effect can be established by
evidence."   ~eitchman v. Korach (Ill. App. Ct. 1947), 71
N.E.2d 367, 369.
     General liens are looked upon with disfavor. Courts are
reluctant to expand them beyond the commercial setting. We
have never recognized a general lien for breach of contract
to provide equity in land or to convey land upon the owner's
death.   We refuse to do so now.
     Faced with the rather unusual lien filed by Edward, the
District Court chose to interpret the encumbrance as a farm
laborer's lien. The court correctly concluded that as a farm
laborer's lien the encumbrance was invalid and unenforceable
because of Edward's failure to take action upon it within 90
days after filing as provided by 5 71-3-405, MCA.
     Whether Edward's lien was a general lien or a farm
laborer's lien, his claim against Anna's property is invalid
and unenforceable as a matter of law. The District Court's
award of summary judgment to Anna ~ e i t e rwas proper.